CONTINUTION OF PTOL-303, ITEM 12
Response to Arguments
Applicant's arguments with respect to claims filed April 23, 2021 have been fully considered but they are not persuasive for the following reasons:		

Applicant’s Argument:
Regarding claims 23 and 25 (35 USC § 103): The Applicant argues in substance “Lee like Chen and Chen275 is completely silent regarding monitoring the second PDCCH (in the frequency domain) in resources configured by higher layer signaling. Therefore, Lee necessarily cannot remedy the deficiencies of Chen and Chen275 to teach, at least, "the receiver monitors the second PDCCH in a plurality of resources that are configured by higher layer signaling," as recited by amended independent claim 23"

Examiner’s Response:
The Examiner respectively disagrees.   The limitation cites and wherein the receiver monitors the second PDCCH in a plurality of resources that are configured by higher layer signaling.
Lee: [0305] teaches "The radio resource information with respect to a short TTI frame structure according to the present invention can be transmitted through an RRC message intended for transmitting cell information" where the second PDCCH (Fig. 16, 1604-3/4) is a short TTI frame as indicated in Lee [0265], and [0481] "Therefore, the UE can monitor both of the PDCCH and the sPDCCH in an interval where the listening interval 2811 of level-1 DRX cycle and the listening interval 2821 of level-2 DRX cycle overlap with each other".  Thus, the terminal receiver monitors the second PDCCH in a plurality of resources that are configured by higher layer signaling.  Therefore, the rejection remains with the explanation within.

Regarding all other arguments presented by applicant, the arguments are substantially the same as those which have already been addressed above and in the interest of brevity; the examiner directs the applicant to those responses above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NOEL R BEHARRY/Supervisory Patent Examiner, Art Unit 2416